DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08 October 2020 have been fully considered but they are not persuasive.

Applicant alleges:
In contrast to the recited technique, Jolley does not appear to disclose a system that implements episodic context. For example, inasmuch as Jolley appears to disclose use of context information in a NLP application, the context information system of Jolley does not appear to be episodic. Instead, Jolley appears to describe a pool of context information that is collected for a user, and does not appear to disclose that these are managed (e.g., divided, stored, and overlaid) according to the conversational episode in which each piece of context information was acquired. This high-level difference between the present claims and Jolley is captured in numerous present claim recitations, as discussed below.

Examiner respectfully disagrees.  The elements of Fig. 4D are constructed using concepts and objects that have been previously evoked into the conversation as modeled by the discourse state 228b; para 123.  Jol further details the discourse database 228b, noting the ability to recall details about the previous state of conversation with the user as modeled by the discourse database 228b; para 52.  Further, the discourse database 228b maintains a digital representation of the interactions between the user and intelligent agent, called discourse states.  The 

Applicant further alleges:
With foregoing in mind, Jolley does not appear to disclose the use of context overlay cues. For example, to reject claim recitations directed to context overlay cues, the Examiner cited a portion of the reference that discloses, “Detection of non-textual data encoded in text; this could include numerics such as ‘one’, dates such as ‘Tues. 16’, or other types of data.” Jolley, ]}[0106]. Inasmuch as this portion of Jolley discloses that a natural language query may include non-textual data, such as a date, Jolley does not appear to disclose that this non-textual data specifically references a time period of a particular previous conversational episode. As further evidence that Jolley allegedly discloses context overlay cues, the Examiner cited a portion of the reference that discloses:
…Jolley, [0392]-[0394].
Inasmuch as the above portion of Jolley discloses that an agent app can automatically and proactively display results upon start-up, these results are not provided to the user in response to a user utterance. As such, contrary to the Examiner’s allegations, the cited portions of Jolley do not appear to disclose a received user utterance that includes an overlay context cue that specifically references a time period of a particular previous conversational episode. As such, contrary to the allegations of the Examiner, Jolley appears to be deficient with respect to receiving or using context overlay cues, as recited.

Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., referencing a time period of a particular previous conversational episode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant further alleges:
Jolley also does not appear to disclose retrieving an episode frame tree set based on the time period indicated by the context overlay cue. For example, regarding of the recited frame tree set, the Application teaches, “In response, the persona 150A retrieves (block 224) Wednesday’s episode context 214 illustrated in FIG. 9A as an episode frame tree set 226. That is, for this example, Wednesday’s episode context 214 is retrieved as a tree data structure that includes one or more frames 186 storing different context information 184 as parameters.” Application, 0075], emphasis added. As such, based on both the specification and the claim recitations, it is clear that the episode frame tree set stores context information. To reject recitations directed to this episode frame tree set, the Examiner cited the parse trees disclosed by Jolley. See Office Action, p. 4. However, as disclosed by Jolley, a parse tree is a structure that is generated by syntactically parsing a natural language utterance. See, e.g., Jolley, ]}[0124]. As such, the parse trees of Jolley appear to be distinct from any disclosure regarding storing or accessing context information. Furthermore, Jolley does not appear to disclose that a particular parse tree is retrieved based on a time period indicated in by the context overlay cue. Accordingly, the Applicant believes the Jolley is deficient with respect to retrieving an episode frame tree set based on the time period indicated by the context overlay cue.

Examiner respectfully disagrees. As noted above, the semantic and grammatical parse cited in Fig. 4D, include using concepts and objects that have been previous evoked into the conversation as modeled by the discourse state 228b; paras 116-123.  

Applicant further alleges:
Jolley also does not appear to disclose retrieving or using an overlay rule template. For example, regarding these overlay rule templates, the Application teaches:
…[0076],
As such, based on both the specification and the claim recitations, the recited overlay rule template includes rules that specify how to overlay different pieces of context information of a previous conversational episode onto the current context of a current conversational episode. To reject recitations directed to an overlay rule template, the Examiner cited a portion of the Jolley that discloses:
…[0117],
As such, the Examiner alleged that the overlay rule templates are the same as the database of rules disclosed by Jolley. See Office Action, p. 5. However, the database of rules disclosed by Jolley is applied to the output of the syntactic parse, which would appear to be the parse tree as shown in FIG. 4D of Jolley. Furthermore, the database of rules of Jolley appears to merely include rules for semantic and grammatical parsing. As such, Jolley does not disclose that these rules specify how to overlay context information from a previous conversation episode onto the current context of a conversational episode. Accordingly, the Applicant believes the Jolley is deficient with respect to this feature as well.
Jolley also does not appear to disclose updating the current context by overlaying the current context with the episode frame tree set based on the overlay rule template. To reject this recitation, the Examiner cited a portion of the reference that discloses, “Within the intent system (222) may be a system for context (408), to take a previous session context and user specific features and overlay them onto a current user utterance, user statement and/or user query.” Jolley, ]}[0085], emphasis added. Inasmuch as the above portion of Jolley discloses “overlaying” context, Jolley discloses that a previous session context is “overlaid” onto a current user utterance. Additionally, the reference does not appear to use the term “overlay” elsewhere in the reference to clarify what occurs during this 
For at least these reasons, among others, the Applicant believes that Jolley is deficient and fails to support aprima facie case for anticipation against independent claims 1,14, and 18. Accordingly, the Applicant requests that the Examiner withdraw the rejection of claims 1, 14, and 18, as well as corresponding dependent claims, under 35 U.S.C. §102 based on Jolley, and provide an indication of allowance for these claims.

Examiner respectfully disagrees.  Para 85 of Jol details the intent system 222 and its ability to take a previous session context and user specific features and overlay them onto a current user utterance, specifically, this is one feature of operation of the intent system 222 as applied for context 408. In order to determine this context, the intent system includes a system for syntax 402 for processing grammar rules/natural language; para 82.  Paragraphs 117-123 detail the rules for producing the semantic and grammatical parse 402, 404, which are then used in order to provide the context for the overlaying in para 85.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6, 11 – 14, 16, 17, and 19 – 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jolley et al. (hereinafter Jol, U.S. Patent Application Publication 2017/0242886).

Regarding Claim 1, Jol discloses:
An agent automation system (Figs. 1, 2), comprising:
a memory (e.g. memory 110) configured to store (e.g. instructions stored on a memory; para 27) a reasoning agent/behavior engine (RA/BE) (e.g. intelligent agent; 212, note within is a system for reasoning; element 410; para 86; and agent’s behavior; para 58; processes disclosed executed on processor 102; and storing programming and instructions for processes operating on processor 102; para 41) comprising a first persona (e.g. a virtual persona of the agent; para 52) and a current context (e.g. system for context within the system; see element 408; para 85); and
a processor (e.g. processor 102) configured to execute instructions (e.g. processor configured to execute instructions stored on and provided by a memory coupled to the processor; par 27) of the RA/BE to cause the first persona to perform actions (e.g. intelligent agent simulates a persistent virtual persona to the user as they interact to maintain a conversation; para 52) comprising:

recognizing a context overlay cue in the intents/entities of the first user utterance (e.g. decoding input to extract meaning and putting utterances into context; paras 95, 96; utterance passes through a comprehension pipeline; para 100; recognition of terms/data, for example Tuesday 16; paras 103-108; note similar example of determining late afternoon is noodle time for a given context; para 394) wherein the context overlay cue defines a time period (e.g. Tuesday 16; paras 103-108; note similar example of determining late afternoon is noodle time for a given context; para 394; also see user context data 204 includes the time of day; para 59);
retrieving an episode frame tree set (e.g. see parse trees, for example Fig. 4D) based on the time period (e.g. user context retrieved automatically when something is asked by the user that seems relevant; para 380; note examples of context include time of day, day of weak, time of year, holidays etc; para 351+ and consider the example of remembering next “time,” para 380 and the example of determining noodle time based on late afternoon in para 394); 
retrieving an overlay rule template (e.g. database of rules applied to the parse output; para 117-123)  for the first persona of the RA/BE (e.g. take a previous session context and features to overlay them; para 85);
updating the current context of the RA/BE by overlaying the episode frame tree set based on the overlay rule template (e.g. system for context, takes a previous session context and user specific features and overlay them onto a current user 
performing at least one action based on the intents/entities of the first user utterance and the current context of the RA/BE (e.g. intelligent agent replies to a user; para 274; intelligent answer attempts to understand and answer with data from its knowledge database, based at least in part on the understanding of the user’s context, conversational state and previous activity; para 35; see further, deriving intent and identifying the most likely matches  for the context, and then providing to the intelligent agent for rendering as a graphical element or natural language; para 197; also note an example of remembering something for later, para 379+).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein, to retrieve the episode frame tree set, the processor is configured to execute instructions of the RA/BE to cause the first persona to perform actions comprising:
retrieving a service-based frame of the episode frame tree set, wherein the service-based frame includes information retrieved from an external service (e.g. device associated with user coupled to the internet which is coupled to the intelligent agent server; para 47, 48; the intelligent agent server is coupled directed to the internet to a raw data store, a structured content store and/or an unstructured content store; 218; in other words, retrieval from these data/content stores).

Claim 4, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein the RA/BE comprises a second persona (e.g. note multiple users across multiple channels; para 52, and the correlation of a simulated persistent virtual persona to the user; para 52, thus multiple users leads to multiple personas), and wherein, to retrieve the episode frame tree set, the processor is configured to execute instructions of the RA/BE to cause the first persona to perform actions comprising:
retrieving a remote persona-based frame of the episode frame tree set, wherein the remote persona-based frame includes information retrieved from the second persona (e.g. note “joint identity,” para 54, note the multiple users, and the distributed nature, thus “retrieving” from the internet, e.g., the device associated with user coupled to the internet which is coupled to the intelligent agent server; para 47, 48; the intelligent agent server is coupled directed to the internet to a raw data store, a structured content store and/or an unstructured content store; 218; in other words, retrieval from these data/content stores).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein, to update the current context, the processor is configured to execute instructions of the RA/BE to cause the first persona to perform actions comprising:
retrieving a plurality of episode frame tree sets (e.g. see parse trees, for example Fig. 4D) based on the time period (e.g. user context retrieved automatically when something is asked by the user that seems relevant; para 380; note examples of context 
aggregating the plurality of episode frame tree sets based on multi-episode aggregation rules of the overlay rule template to generate an aggregate context (e.g. aggregating multiple sources; data is aggregated across multiple tasks; para 401; aggregated set of queries; para 410) and
updating the current context of the RA/BE by overlaying the aggregate context based on the overlay rule template  (e.g. overlaying onto a current user utterance, statement and/or query; para 85; note in terms of data aggregation above).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein the processor is configured to execute instructions of the RA/BE to cause the first persona to perform actions comprising:
receiving intents/entities of a second user utterance (e.g. second query; para 85); and
performing another at least one action based on the intents/entities of the second user utterance and the current context of the RA/BE (e.g. second query carries the context from the previous query to determine a new or continuing conversation; para 85; note the resultant rendering as a graphical element or natural language; para 197).



Regarding Claim 11, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein the actions comprise actions defined within a script associated with the first persona of the RA/BE.

Regarding Claim 12, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein the actions comprise action blocks defined within a script associated with the first persona of the RA/BE (e.g. implemented as a script; para 45)

Regarding Claim 13, in addition to the elements stated above regarding claim 1, Jol further discloses:
wherein the actions comprise a cross-persona invocation requesting another persona of the RA/BE to perform other actions (e.g. note “joint identity,” para 54, note the multiple users, and the distributed nature, thus “retrieving” from the internet, e.g., the device associated with user coupled to the internet which is coupled to the intelligent agent server; para 47, 48; the intelligent agent server is coupled directed to the internet to a raw data store, a structured content store and/or an unstructured content store; 218; in other words, retrieval from these data/content stores).

Claims 14 and 19 are rejected under the same grounds as claims 1 and 2 above.


Claims 16, 17 and 21 are rejected under the same grounds as claim 5 above.

Regarding Claim 20, in addition to the elements stated above regarding claim 19, Jol further discloses:
wherein the instructions to retrieve the episode frame tree set (e.g. user context retrieved automatically when something is asked by the user that seems relevant; para 380) comprise:
instructions to retrieve only a temporal scoped portion, an execution scoped portion, a component-type scoped portion, or an aspect-level scoped portion of the episode frame tree set (e.g. note examples of context include time of day, day of weak, time of year, holidays etc; para 351 and consider the example of remembering next “time,” para 380 and the example of determining noodle time based on late afternoon in para 394; “execution, “ using the interpreter; para 45, and interpretations determined using a knowledge base; para 439; elements, “aspects,” of the annotation labels; para 113) from the persona context database (e.g. the intelligent agent server is coupled directed to the internet to a raw data store, a structured content store and/or an unstructured content store; 218; in other words, retrieval from these data/content stores, in particular a previous session context and features to overlay them; para 85).

Allowable Subject Matter
Claims 7 – 10, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654